DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 3 are objected to because of the following informalities:
• In claims 2 and 3, the phrase “wherein proportion” seems to be missing the word ‘a.’ To correct, the examiner suggests adding the word ‘a’ in between the words “wherein” and “proportion.” For example, the corrected phrase could read: “…wherein a proportion…” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hamajima et al. (US20070188573A1) (hereinafter referred to as “Hamajima”) in view of Abel et al. (US20160122546A1) (hereinafter referred to as “Abel”) with evidence from McCain et al. (US20050093950A1) as to the rejection of claims 1-8.
Regarding claim 1, Hamajima teaches an aqueous ink for ink jet recording (see Hamajima at para. 0025, teaching a yellow ink for ink-jet recording containing a yellow coloring agent, water, and a water-soluble organic solvent) comprising:
•a first coloring material, wherein the first coloring material is a compound represented by general formula (1), 

    PNG
    media_image1.png
    124
    497
    media_image1.png
    Greyscale

where in general formula (1), M's each independently represent a hydrogen atom, alkali metal, ammonium or organic ammonium (see Hamajima at para. 0025, teaching the yellow ink as containing a dye excellent in ozone resistance, such as C.I. Direct Yellow 132; also see Hamajima at para. 0026, indicating the yellow coloring agent as including C.I. Direct Yellow 132; C.I. Direct Yellow 132 is a coloring agent represented by the general formula (1), as evidenced by McCain et al. (US20050093950A1) at para. 15 and 16, teaching the structure of Direct Yellow 132). 
While Hamajima teaches the ink outlined above, Hamajima fails to explicitly teach the ink as containing a second coloring material represented by general formula (2), 

    PNG
    media_image2.png
    137
    323
    media_image2.png
    Greyscale

where in general formula (2), R1 and R2 each independently represent a hydrogen atom, -COOM or -SO3M, and M's each independently represent a hydrogen atom, alkali metal, ammonium or organic ammonium.
	Abel teaches azo direct dye compounds which can be used in hair dyeing as well as in fabric coloring and ink printing (see Abel at Title, teaching azo direct dyes and methods of dyeing hair using these dyes; also see Abel at para. 0019, teaching azo direct dye compounds that have other technical applications such as for use in fabric coloring, ink printing, etc.). Moreover, Abel teaches that some of the azo direct dyes can provide hair with a yellow or orange color (see Abel at para. 0019). Abel further teaches a possible azo direct dye compound of Formula (II):

    PNG
    media_image3.png
    342
    329
    media_image3.png
    Greyscale

where R7 is selected from the group consisting of a hydrogen atom, a halogen atom, a C1-C6 alkyl group, a hydroxyl group, a nitro group, a cyano group, an acyl group, an aminoacyl group, and a methoxy group; and where R8’, R8’’, and R8’’’ are selected, independently from each other, from the group consisting of a hydrogen atom, a halogen atom, a C1-C6 alkyl group, a hydroxyl group, a hydroxylamine group, a nitroso group, a nitro group, a methoxymethyl group, an acyl group, an aminoacyl group, a methoxy group and a hydroxyalkyl group (see Abel at claim 1). Based on the above disclosure, one possible compound represented by the Formula (II), hereinafter referred to as “Structure X” by the Examiner, is: 
[AltContent: textbox (Structure X)]
    PNG
    media_image4.png
    506
    256
    media_image4.png
    Greyscale

Figure I. Possible azo dye formed from Formula (II) of Abel, dubbed “Structure X” by the Examiner. 
Structure X above is identical to the second coloring compound represented by general formula (2), except with regard to two aspects. First, Structure X has the upper adjacent -NH- and -N=N- groups “flipped” relative to the structure of general formula (2) from the instant applicant; however, these structures are tautomers, readily interconverting between one another (see Figure II below). Furthermore, Structure X has an extra methyl group on the middle phenylene.

[AltContent: textbox (Structure X)][AltContent: textbox (Tautomer of Structure X )]
    PNG
    media_image5.png
    496
    232
    media_image5.png
    Greyscale
[AltContent: arrow]
    PNG
    media_image4.png
    506
    256
    media_image4.png
    Greyscale

Figure II. Tautomers of Structure X; Structure X interconverts between these two structures.

Hamajima teaches that the yellow coloring agent in their yellow ink may further contain other dyes such as C.I. Direct Yellow 86 and the like (see Hamajima at para. 0025). In this case, Structure X is a known dye related to yellow and orange dyes that can be used in inks (as exemplified by Abel at claim 1). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to add the dye of Structure X (i.e., a coloring compound represented by the general formula (2)) to Hamajima’s yellow ink containing C.I. Direct Yellow 132 (i.e., a coloring compound represented by the general formula (1)), as combining known elements to obtain predictable results is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143.

	It should be noted that while the coloring material of general formula (2) in instant claim 1 and Structure X differ structurally by a single methyl group, a prima facie case of obviousness may still be made when chemical compounds have very close structural similarities and similar utilities. See MPEP § 2144.09. In this case, both compounds are used as coloring materials, and have very close structural similarities, thus maintaining a prima facie case of obviousness. 
	Regarding claims 2 and 3, Hamajima teaches that the amount of C.I. Direct Yellow 132 in the yellow coloring agent may be 80 wt% or more based on the total weight of the coloring agent (see Hamajima at para. 0026). Thus, the amount of any additional dye, or the amount of the second coloring material as added in the claim 1 modification above, in the yellow coloring agent can range from 0 to 20 wt%. This range of 0 to 20 wt% for the second coloring material overlaps the claimed ranges, establishing a prima facie case of obviousness. See MPEP § 2144.05.		
	Regarding claims 4 and 5, Hamajima teaches a total amount of the yellow coloring agent in the ink to range from 1 wt% to about 4 wt% (see Hamajima at para. 0027). This range overlaps the claimed ranges, establishing a prima facie case of obviousness. See MPEP § 2144.05.	
Regarding claim 8, modified Hamajima teaches an ink jet recording method comprising ejecting an ink from an ink jet recording head to record an image on a recording medium, wherein the ink is the aqueous ink described in claim 1 (see Hamajima at claim 13, claiming a method for forming an image by applying an ink on glossy paper by using an ink set for ink-jet recording; also see Hamajima at para. 0067-0069 and 0071, referencing the use of an ink-jet head; also see claim 1 analysis above with regard to the aqueous ink of claim 1).





Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hamajima in view of Abel, as applied to claim 1 above, and further in view of Shimomura et al. (US9988541B2) (hereinafter referred to as “Shimomura”).
Regarding claim 7, while modified Hamajima teaches the ink according to claim 1 outlined above, Hamajima fails to explicitly teach an ink-cartridge containing an ink and an ink-storage portion configured to store the ink, wherein the ink is the aqueous ink described in claim 1.
Shimomura teaches an ink cartridge containing an ink and an ink-storage portion configured to store the ink (see Shimomura at col. 19, lines 20-23, teaching an ink cartridge containing an aqueous ink and an ink storage portion storing the ink). 
Shimomura is considered to be analogous to the claimed invention because Shimomura is related to aqueous inks, ink cartridges, and ink jet recording methods (see Shimomura at Title). In this case, using an ink cartridge to store aqueous inks is known in the art of inks (as exemplified by Shimomura). Therefore, it would have been obvious for someone of ordinary skill in the art before the effective filing date of the invention to use the ink of modified Hamajima in an ink cartridge like that disclosed by Shimomura, as combining known elements to obtain predictable results is within the level of ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). See MPEP § 2143. 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 6, the prior art fails to teach alone or in combination an aqueous ink containing a coloring compound of the general formula (2.1) and a coloring compound of the general formula (1), rendering the claim allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey E Barzach whose telephone number is (571)272-8735. The examiner can normally be reached Monday - Friday; 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY EUGENE BARZACH/Examiner, Art Unit 1731                                                                                                                                                                                                        
/BRYAN D. RIPA/Supervisory Patent Examiner, Art Unit 1731